Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 19 and 20 recite the limitation "the visible spectrum".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11,12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Burris  et al. 7,331,820. Regarding claim 9, Burris discloses a  coaxial cable connector assembly comprising: a coupler  42 defining an inner channel extending through the coupler between a front portion of the coupler and a rear portion of the coupler positioned opposite the front portion; a rear body 46, positioned rearward of the coupler, comprising an outer wall defining a cable channel extending through the rear body, and structurally configured to receive a coaxial cable; and an adhesive reservoir 57,59 positioned at least partially within the cable channel of the rear body, the adhesive reservoir comprising an adhesive. Burris does not disclose the adhesive  being structurally configured to cure upon application of ultraviolet electromagnetic energy.   However, adhesives being structurally configured to cure upon application of ultraviolet electromagnetic energy is well known in the art as evidenced by Koblitz et al. 5,395,269.  Koblitz discloses a connector having an adhesive structurally configured to cure upon application of ultraviolet electromagnetic energy (col. 2, line 5). It would have been obvious to one of ordinary skill to modify the connector of Burris by providing  an adhesive structurally configured to cure upon application of ultraviolet electromagnetic energy to withstand elevated temperatures as taught by Koblitz.
Regarding claim 11, the adhesive reservoir  of Burris is an annular reservoir.  
Regarding claim 12, further comprising a tubular post  of Burris is positioned at least partially within the cable channel of the rear body.  
Regarding claim 15, Burris discloses a  coaxial cable connector assembly comprising: a coupler  42  defining an inner channel extending through the coupler between a front portion of the coupler and a rear portion of the coupler positioned opposite the front portion; a rear body 46, positioned rearward of the coupler, comprising an outer wall defining a cable channel extending through the rear body, and structurally configured to receive a coaxial cable; an outer jacket 52 positioned outwardly from and surrounding the outer wall, wherein the outer jacket is selectively removable from the outer wall; and an adhesive reservoir 57,59 positioned at least partially within the cable channel of the rear body, the adhesive reservoir comprising an adhesive. Burris does not disclose the adhesive being structurally configured to cure upon application of ultraviolet electromagnetic energy.   However, adhesives being structurally configured to cure upon application of ultraviolet electromagnetic energy is well known in the art as evidenced by Koblitz et al. 5,395,269.  Koblitz discloses a connector having an adhesive structurally configured to cure upon application of ultraviolet electromagnetic energy (col. 2, line 5). It would have been obvious to one of ordinary skill to modify the connector of Burris by providing  an adhesive structurally configured to cure upon application of ultraviolet electromagnetic energy to withstand elevated temperatures as taught by Koblitz.
Regarding claim 16, the coupler of Burris comprises a thread positioned at the front portion of the coupler, and wherein the thread is structurally configured to couple the coaxial cable connector assembly to a port of a device.  
Regarding claim 17, the adhesive reservoir of Burris is an annular reservoir.  
Regarding claim 18, further comprising a tubular post 34 of Burris positioned at least partially within the cable channel of the rear body.  
Allowable Subject Matter
Claims 1-8 are allowed.
Claims 10,13 and 14 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 1, patentability resides, at least in part, in the method for coupling a coaxial cable to a coaxial cable connector assembly, the method comprising:  an  adhesive reservoir comprising an adhesive and an adhesive reservoir seal material that at least partially encapsulates the adhesive; inserting at least a portion of the coaxial cable into the adhesive reservoir; and exposing the adhesive to electromagnetic energy thereby curing the adhesive, by at least one of directing electromagnetic energy from an energy source on the adhesive, and removing an outer jacket from an outer wall of the rear body, in combination with the other limitations of the base claim; regarding claim 10, patentability resides, at least in part, in the adhesive is structurally configured to cure upon the application of ultraviolet electromagnetic energy having a wavelength between about 100 nanometers and about 280 nanometers, in combination with the other limitations of the base claim;  regarding claim 13, patentability resides, at least in part, in the outer wall of the rear body is structurally configured to transmit ultraviolet electromagnetic radiation in combination with the other limitations of the base claim; regarding claim 14, patentability resides, at least in part, in the  outer wall of the rear body is structurally configured to transmit electromagnetic radiation having a wavelength between about 100 nanometers and about 280 nanometers and restricts transmission of electromagnetic radiation having other wavelengths, in combination with the other limitations of the base claim; regarding claim 19, patentability resides, at least in part, in the outer wall of the rear body is structurally configured to transmit electromagnetic radiation having a wavelength within the visible spectrum, in combination with the other limitations of the base claim; regarding claim 20, patentability resides, at least in part, in the outer jacket is structurally configured to restrict transmission of electromagnetic energy within the visible spectrum, in combination with the other limitations of the base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833